Title: Groceries sent to Monticello, 24 February 1808
From: Jefferson, Thomas
To: 


                  
                     Feb. 24. 08.
                  
                  Groceries to be forwarded to Monticello
                  
                  8. loaves single refined sugar
                  a cask of white muscovado do. double cased.
                  50. ℔ coffee. East India would be preferred—
                  10. ℔ chocolate.
                  5. ℔ young hyson
                  25. ℔ rice. fresh
                  10. ℔ pearl barley
                  50. ℔ crackers. Jamieson’s
                  a box of raisins
                  5. ℔ currans
                  1. good cheese
                  1. poor do.
                  3. gross porter or ale
                  1/2 doz. bottles olive oil
               